PER CURIAM.
The order appealed from should be modified as follows: First. The complaint should be made more definite and certain: (1) Paragraphs 3 and 4, by specifying with more and sufficient .particularity when defendant Lewis is claimed to have fraudulently transferred the property therein described; (2) by specifying in similar manner the character of the transfers to and source of title of said Lewis to said property; (3) paragraph eighth, by similarly specifying to whom the property and moneys with which the bonds were purchased belonged. Second. The entire ninth paragraph should be stricken out as irrelevant. As so modified, the order should be affirmed, with $10 costs and disbursements to the appellants.